Citation Nr: 0611353	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  04-37 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for hearing loss of the 
left ear.



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from May 1959 to April 1962.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Newark, New Jersey, Regional Office 
(RO).   


FINDING OF FACT

The veteran has hearing loss of the left ear which was caused 
by exposure to acoustic trauma during service.



CONCLUSION OF LAW

Hearing loss of the left ear was incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that each of the four content requirements of 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
has been fully satisfied.  The appellant was provided 
adequate notice as to the evidence needed to substantiate his 
claim.  The communications, such as letters from the RO dated 
in September 2003 and October 2005 provided the appellant 
with an explanation of the type of evidence necessary to 
substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The October 
2005 letter specifically told the appellant that it was his 
responsibility to submit all evidence not in the possession 
of the Federal government.  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.

Although the record reflects that the RO has not provided 
VCAA notice with respect to the initial-disability-rating and 
effective-date elements of the claim, See Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006), those matters are not currently before the Board and 
the RO will have the opportunity to provide the required 
notice before deciding those matters.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The record includes the veteran's service medical 
records and post service treatment records.  The appellant 
has declined hearing.  He was afforded a VA examination.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the appellant's claim.  Therefore, 
no further assistance to the appellant with the development 
of evidence is required.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as an 
organic neurological disorder is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Before service connection may be granted for hearing loss, 
the hearing loss must be of sufficient severity to be 
considered to be a disability under VA regulations.  For the 
purpose of applying the laws administered by the VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.  
This regulation, although prohibiting an award of service 
connection where audiometric test scores are within the 
established limits, does not prevent a veteran from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were 
no audiometric scores reported at separation from service.  
See Ledford v. Brown, 3 Vet. App. 87 (1992).  When hearing 
loss was not initially manifested during service or within 
the presumptive period, "direct" service connection may 
still be established by evidence demonstrating that the 
disease was in fact incurred or aggravated by service.  See 
Hensley v. Brown, 5 Vet. App. 155 (1993).

The appellant contends that he developed hearing loss as a 
result of exposure to noise while on active duty.  He asserts 
that he was exposed to noise from firing rifles and machine 
guns.  The veteran has already been granted service 
connection for tinnitus and sensorineural hearing loss of the 
right ear.  

The veteran's DD 214 shows that his military occupational 
specialty was light vehicle driver.  The veteran's service 
medical records show that upon enlistment into service in May 
1959 he completed a medical history in which he denied having 
ear trouble or running ears.  He also denied having ever worn 
a hearing aid.  The report of a medical examination conducted 
at that time shows that his hearing as measure by the 
whispered voice test was 15/15 in both ears.  

The Board has noted that records from a few days later 
indicate that testing reflected hearing loss.  However, a 
note associated with the test stated that the veteran was 
"clinically not this deaf."  A subsequent entry dated May 
14, 1959 reflects that the veteran had normal hearing as 
result of tests at Philadelphia Naval.  Based on the 
foregoing entrance examination and follow up test, the Board 
concludes that the veteran may be presumed to have been in 
sound condition on entrance into service.  

A subsequent service medical record entry dated in July 1959 
contains the following audiology findings regarding pure tone 
thresholds, in decibels:






HERTZ



500
1000
2000
3000
4000
RIGHT
80
80
80
70
65
LEFT
20
40
40
40
50

The average loss in the right ear was 80 decibels.  The 
average loss in the left ear was 33 decibels.  The veteran 
was reported as being placed in classification two.  

The report of a medical examination conducted in March 1962 
for the purpose of separation from service shows that hearing 
as tested by whispered voice method was 15/15 in both ears.  
Audiometer testing gave the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
-5
NA
-5
LEFT
0
-5
-10
NA
-5

The Board notes that the method of reporting the test results 
appears to have differed from the previous test conducted in 
July 1959.  The hearing at separation was considered to have 
been normal, as it was stated that the veteran had no 
defects.

The evidence pertaining the veteran's current hearing loss 
includes the report of an ear disease examination conducted 
by the VA in August 2004 which reflects that the veteran gave 
a history of noise exposure in the Army.  He also had a 
history of surgery on the right ear years ago.  On 
audiometric examination, the veteran had bilateral moderate 
sensorineural hearing loss.  The examiner further stated that 
"Reviewing the examination and the history, I feel that this 
patient with a positive noise exposure, his tinnitus and 
hearing loss is most likely due to his military service."

The report of an ear disease examination conducted by the VA 
in December 2004 contains similar information.  The examiner 
stated that "Reviewing the examination, the history and the 
chronic infection of the ear and the previous and the present 
audiometric examination, which revealed bilateral 
sensorineural hearing loss, I feel that this patient's 
sensorineural hearing loss and tinnitus is at least as likely 
as not due to his military service.  This is after reviewing 
the history, the examination and the C-file."  

A VA medical report from another physician dated in January 
2005 reflects that he concluded that the veteran's pure tone 
test results and speech reception thresholds were in poor 
agreement, and that no opinion and no statement could be made 
regarding the veteran's hearing loss at this time.  The test 
results referred to by that physician are not of record.  

The evidence which is of record also includes private medical 
treatment records pertaining to hearing loss.  For example, a 
record dated in April 2002 from Harold Arlen, M.D., indicates 
that the veteran had a 100 decibel hearing loss in the right 
ear, and a 70 decibel hearing loss in his left ear.  The left 
ear hearing was described as being markedly decreased.  A 
private record dated in November 2003 reflects that the left 
ear had thresholds of 80 decibels at 500 Hz, 95 decibels at 
1000 Hz, 85 decibels at 2000 Hz, 100 decibels at 3000 Hz, and 
110 decibels at 4000 Hz.  

After reviewing all of the evidence of record, the Board 
finds that the veteran has given a credible history of noise 
exposure during service.  In addition, although there are no 
VA pure tone test results of record, the finding of moderate 
bilateral hearing loss on the VA examination and a 70 decibel 
and higher hearing loss noted on the private medical records 
of April 2002 and November 2003 reflect the presence of 
hearing loss of sufficient severity to meet the requirements 
of 38 C.F.R. § 3.385.  The Board finds that the two VA 
opinions that the veteran's hearing loss is due to noise 
exposure in service outweigh the one opinion which states 
that no conclusion could be made.  In summary, the evidence 
reasonably shows that the veteran has hearing loss of the 
left ear which was caused by exposure to noise during 
service.  Accordingly, the Board concludes that the hearing 
loss of the left ear was incurred in service.




ORDER

Service connection for hearing loss of the left ear is 
granted.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


